Citation Nr: 1404117	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to August 1989 and from April 1997 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the claims.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.

The matters of service connection for Lyme disease and right knee disabilities are addressed in the REMAND portion of the decision, below; these matters are being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  The RO will notify the Veteran when further action, on her part, is required.


REMAND

The Veteran seeks service connection for Lyme disease and right knee disability.  For the reasons that follow, her claims must be remanded.

As to the issue of service connection for Lyme disease, service treatment records reflect treatment for this in 1999.  Currently, however, it is unclear whether the Veteran has Lyme disease and/or any residuals thereof.  In light of the fact that Lyme disease manifests through multi-system symptoms that may or may not be ascertainable by a lay person, obtaining a VA examination is appropriate.  

Regarding the right knee claim, the Veteran presented with complaints of right knee pain during her second period of active duty.  Post service records show treatment in 2001, and mild osteoarthritis was noted in 2009.  She should be afforded an examination to ascertain whether current disability may be linked to service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given another opportunity to identify any places of post service treatment for the disabilities at issue, the records of which should be sought.  

2.  Then, schedule the Veteran for an appropriate VA examination/s to ascertain whether she has any residuals of Lyme disease and whether any current right knee disability was incurred in service.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate that the claims folder was reviewed.  After examining the Veteran, including obtaining a history of relevant symptoms and considering the record, the examiner should provide any relevant diagnoses.  For each diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not that it had its onset in or is related to service.

The term at least as likely as not means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A clear rationale for all opinions should be provided, together with a discussion of the facts and medical principles involved.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3. After conducting any additional development as may become indicated, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


